Citation Nr: 1534199	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-16 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to August 20, 2009, in excess of in excess of 20 percent prior to September 21, 2011, in excess of 10 percent prior to March 6, 2013, and in excess of 20 percent since March 6, 2013 for rheumatoid arthritis affecting the lumbar spine.

2. Entitlement to a disability rating in excess of 20 percent for limitation of motion of the right knee due to residuals of retropatellar pain syndrome.

3. Entitlement to a disability rating in excess of 10 percent for right knee instability due to residuals of retropatellar pain syndrome.

4. Entitlement to a disability rating in excess of 10 percent for limitation of motion of the left knee due to residuals of retropatellar pain syndrome.

5. Entitlement to a disability rating in excess of 20 percent for left knee instability due to residuals of retropatellar pain syndrome.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1994 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Because the RO granted higher staged ratings for the Veteran's rheumatoid arthritis affecting his lumbar spine, the Board must consider whether he is entitled to even higher ratings. See May 2014 Rating Decision.

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. At the hearing, the undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of these claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included with the claims file.

During the hearing, the Veteran through his representative requested the withdrawal of all four claims on appeal pertaining to higher ratings for his right and left knee disabilities.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The issues of entitlement to higher ratings for rheumatoid arthritis affecting the lumbar spine and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the April 2015 hearing and prior to the promulgation of a decision on appeal, the Veteran through his representative requested the withdrawal of his claims for higher disability ratings for his right and left knee limitation of motion and right and left knee instability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to higher disability ratings for limitation of motion of the right knee due to residuals of retropatellar pain syndrome, right knee instability due to residuals of retropatellar pain syndrome, limitation of motion of the left knee due to residuals of retropatellar pain syndrome, and left knee instability due to residuals of retropatellar pain syndrome have been met. 38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all of issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. Id.

The Veteran, through his authorized representative, requested that his claims for higher disability ratings for his right and left knee disabilities be withdrawn. See April 2015 Hearing Transcript. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review the aforementioned claims and therefore they are dismissed.


ORDER

Entitlement to higher disability ratings for limitation of motion of the right knee due to residuals of retropatellar pain syndrome, right knee instability due to residuals of retropatellar pain syndrome, limitation of motion of the left knee due to residuals of retropatellar pain syndrome, and left knee instability due to residuals of retropatellar pain syndrome are dismissed.


REMAND

The Veteran claims that his service-connected rheumatoid arthritis affecting the lumbar spine has worsened since his December 2013 VA examinations. See April 2015 Hearing Transcript. A new VA examination is warranted to assess the nature and severity of the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.
 
2. Obtain any outstanding VA treatment records dating from April 2015 forward and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the December 2013 examination for a new back examination. The VA examiner should assess the nature and severity of the Veteran's lumbar spine disability. If the examiner is not available, a different examiner may perform the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the opinion:

a. The VA examiner must conduct a complete lumbar spine examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's lumbar spine disability. The assessment must:

Provide the Veteran's range of motion of his thoracolumbar or entire spine expressed in degrees. Repetitive motion testing should be conducted and the examiner should note any decrease of range of motion (in degrees) after repetitive use.

Determine whether the low back exhibits any weakened movement, excess fatigability with use, incoordination, painful motion, and/or pain with use and express any additional limitation of motion in terms of additional degrees of motion lost.

State whether there is any ankylosis of the thoracolumbar spine or whether the Veteran experienced any incapacitating episodes related to intervertebral disc syndrome expressed in days and/or weeks.

Note whether the Veteran has any other residuals of a lumbar spine disability, including but not limited to radiculopathy and urinary and bowel incontinence. Describe the severity of any such residuals.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, INCLUDING ANY PERTINENT EVIDENCE ADDED TO THE RECORD AS A RESULT OF THIS REMAND. The examiner's attention is called to:

VA Medical Records (VAMRs) showing treatment for chronic back pain, including March 2010 VAMRs noting "aching in the back all the time that is worst with walking and standing" and driving for a prolonged period. The pain and achiness goes to the left buttock/hip.

September 2011 VA Examination Report.

April 2013 Veteran's Application for Increased Compensation Based on Unemployability, noting last employment in August 2009.

December 2013 VA Examination Report.

April 2015 Hearing Transcript, describing lower extremity radiculopathy and urinary and bowel incontinence, as well as the Veteran's report that he has been unable to work for three or four years.

c. The examiner should provide an opinion addressing the effect of the Veteran's lumbar spine disability on his occupational and social functioning. IN PARTICULAR, THE EXAMINER SHOULD STATE WHETHER THE VETERAN'S SERVICE-CONNECTED LUMBAR SPINE DISABILITY (COMBINED WITH HIS SERVICE-CONNECTED BILATERAL KNEE DISABILITIES) IS SUFFICIENTLY INCAPACITATING TO PREVENT HIM FROM WORKING, NAMELY ENGAGING IN SUBSTANTIALLY GAINFUL ACTIVITY, WITHOUT REGARD TO OTHER FACTORS SUCH AS AGE AND NONSERVICE-CONNECTED DISABILITIES.

d. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. Such an explanation should address any contradictions in the evidence of record regarding the impact of the Veteran's lumbar spine disability on his ability to engage in substantially gainful activity. If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing adequate explanation in support of the requested opinion. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.
 
5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of 1) entitlement to higher ratings for a lumbar spine disability and 2) entitlement to TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


